DETAILED ACTION
1.	This office action is in response to application 16/838,452 filed on 4/2/2020. Claims 1-20 are pending in this office action.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.	Claim 4, 6-7, 11, 13, 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0026781 (hereinafter Khot) in view of US 2014/0195484 (hereinafter Wang), in view of US 2019/0236316 (hereinafter Watkins) and in further view of US 2020/0104385 (hereinafter Zheng)

	As for claims 1, 8 and 15 Khot discloses: a host cluster including hosts executing a virtualization layer on hardware platforms thereof, the virtualization layer configured to support execution of virtual machines (VMs) (See paragraphs 0003, 0031 and 0062-006 note the system uses a distributed virtual machine environment including multiple layers and containers configured to support the execution of the virtual machines)  the VMs including a pod VM, the pod VM including a container engine configured to support execution of containers in the pod VM (See paragraph 0103 note multiple executable contains can be assembled into a pod), the pod VM including a first virtual disk attached thereto (See paragraph 0103 note the pod facilitates access to a common attached virtual disk); and
an orchestration control plane integrated with the virtualization layer (See paragraph 0088 note amongst the virtual machines there is a controller virtual machine instance), the pod VM controller configured to execute in the virtualization layer external to the VMs (See paragraphs 0089 and 100-103 note CVM virtual disk controller handles all external communications) and configured to cooperate with a pod VM agent in the pod VM (See 
 
While Khot discloses a controller virtual machine instance which is a controller integrated with the virtualization layer as stated above. Khot however does not explicitly disclose: the orchestration control plane including a master server in communication with a pod VM controller (i.e. a master server) nor the pod VM agent configured to generate root directories for the containers in the pod VM, each of the virtualization the root directories comprising a union a read/write ephemeral layer and a read-only layer, the read/write ephemeral layer of each of the root directories stored on the first virtual disk. Wang discloses: the orchestration control plane including a master server in communication with a pod VM controller (See paragraphs 0015-0017 note Wang discloses within a virtual machine system dedicating one device as the master server for initiation of certain actions such as migration and it would have been obvious to an artisan of ordinary skill in the art to incorporate this teaching into the Khot reference). Watkins discloses the pod VM agent configured to generate root directories for the containers in the pod VM (See paragraph 0025 note Watkins discloses that objects are directories and files that can be generated/created upon request). Moreover, Zheng renders obvious each of the virtualization the root directories comprising a union a read/write ephemeral layer and a read-only layer, the read/write ephemeral layer of each of the root directories stored on the first virtual disk (See paragraph 0126 note Zheng discloses read only layers/ write layers and a union layer where data can be combined into a new writeable layer). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Wang, Watkins and Zheng into the system of Khot. The modification would have been obvious because the four references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. For example, Wang is designed to facilitate   virtual machine information including migration and creation (See paragraph 0003), while Watkins and Zheng both relate to node processing within a virtual environment. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Wang, Watkins and Zheng all teaching would enable users of the Khot system to have more efficient processing of user resources within a virtual environment. 


5.	Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khot, Wang, Watkins and Zheng as applied to claims 1, 8, and 15 and above, and further in view of US 2010/0281083 (hereinafter Purtell).

As for claims 2, 9 and 16 the rejection of claim 1 is incorporated and further Purtell discloses: wherein the first virtual disk has a filesystem with directories, each of the directories comprising the read/write ephemeral layer of a respective one of the root directories (See paragraphs 0019, 0071, and 0075-0077 note Purtell discloses a read/write layered filesystem which in conjunction with an ephemeral layer of each virtual computing directory). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Purtell into the system of Wang, Watkins, Zheng and Khot. The modification would have been obvious because the five references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Purtell is designed to efficiently process I/O operations within a virtual environment (See abstract). Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Purtell’s teaching combined with Wang, Watkins and Zheng would enable users of the Wang, Watkins, Zheng and  Khot system to have more efficient processing of user resources within a virtual environment. 


6.	Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khot, Wang, Watkins and Zheng as applied to claims 2, 9, and 16 and above, and further in view of US 2017/0235507 (hereinafter Sinha).

As for claims 3, 10 and 17 the rejection of claims 2, 9 or 16 is incorporated respectively and further Sinha discloses: wherein the filesystem of the first virtual disk specifies a storage quota for a first directory of the directories (See paragraph 0274 note the virtual environment can include a user quota that specifies the amount of space a user has within their specific directory). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Sinha into the system of Wang, Watkins, Zheng and Khot. The modification would have been obvious because the five references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Sinha is designed to aid in virtual machine information processing (See paragraph 0005, 0006 and 0010). Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Sinha’s teaching would enable users of the Wang, Watkins, Zheng and Khot system to have more efficient processing of user resources within a virtual environment. 



7.	Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khot, Wang, Watkins and Zheng as applied to claims 1, 7, and 15 and above, and further in view of US 2020/0409921 (hereinafter Starks).

As for claims 5, 12, and 19 the rejection of claim 1, 7 or 15 is incorporated respectively and further Starks discloses: second virtual disks storing container images for the containers, where the read- only layer of each of the root directories includes a directory tree formed from one or more image layers stored on a respective one of the second virtual disks (See paragraphs 0044 note Starks teaches that within an isolation/virtual environment composite images are stored in a composite image per layer whereas above the container image contains the directories from the directory tree). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Starks into the system of Wang, Watkins, Zheng and Khot. The modification would have been obvious because the five references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Starks is designed to support resource usage within a virtual environment (See abstract). Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Starks’s teaching would enable users of the Wang, Watkins, Zheng and Khot system to have more efficient processing of user resources within a virtual environment. 



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 23, 2022